PUBLIC MEETINGS — FACULTY SENATE The University of Oklahoma Faculty Senate is not such a governing body as was anticipated in 25 Ohio St. 201 [25-201] (1969), requiring meetings thereof to be open to the public.  The Attorney General has had under consideration your request for an opinion upon the following question: Does the University of Oklahoma Faculty Senate come within the provisions of 25 Ohio St. 201 [25-201] (1969), requiring meetings of such body to be open to the public? You mention that the Faculty Senate is authorized by the Board of Regents of the University of Oklahoma and that public funds are expended in the operation of the Faculty Senate.  Title 25 Ohio St. 201 [25-201] (1969), in relevant part, provides: "All meetings of the governing bodies of any state or local department, board, commission, authority, agency, division, subdivision or trusteeship, including municipalities, counties and school districts, supported in whole or in part by public funds or entrusted with the expending of public funds, or administering public properties, shall be conducted in sessions open for the attendance of the public, except that matters under consideration involving employment or appointment may be in sessions closed to the public, provided, however, that the vote or action shall be in public meeting; . . ." (Emphasis added) You will note from the underlined portions of Section 201 above, that meetings are required to be open to the public when, first, the meeting is of a governing body, and second, if it is supported by public funds or entrusted with the expenditure of public funds. From the facts outlined by you, it would appear a meeting of the Faculty Senate is a meeting of a body supported by public funds but that the Faculty Senate is not a governing body as anticipated by Section 201, supra.  It is the opinion of the Attorney General, therefore, that your question be answered in the negative. The University of Oklahoma Faculty Senate does not come within the provisions of 25 Ohio St. 201 [25-201] (1969). (W. J. Monroe) (ED NOTE: Statute changed to 25 Ohio St. 24A.1 [25-24A.1] et seq.) ** SEE: OPINION NO. 76-238 (1976) **